In this case motion is made to dismiss the appeal. An interlocutory order overruling a motion to dismiss a bill of complaint was entered November 10th, 1932. *Page 296 
Final decree was entered in the cause on March 28th, 1933, as appears from a certified copy of said final decree attached to the appellee's motion to dismiss the present appeal, which appeal was taken on April 29th, 1933, solely from the interlocutory order of November 10th, 1932. No entry of appeal brings up for review the final decree of March 28th, 1933, the rendition of which antedated the entry of the present appeal from the antecedent interlocutory order.
An appeal in an equity cause, taken subsequently to the rendition of a final decree therein, solely and expressly from an interlocutory order therein, that does not bring up such final decree for review, cannot be considered by this Court and will be dismissed. Banks v. Guinyard, 63 Fla. 334, 58 Sou. Rep. 229; Oneida Land Co. v. Richards, 72 Fla. 116, 72 Sou. Rep. 646; Stanley v. Standard Cypress Co., 54 Fla. 583, 45 Sou. Rep. 478. See also cases referred to in 1 Encyclopaedic Digest of Florida Reports, page 196, et seq.
On the authority of the cases just cited, and the showing made that this appeal is from an interlocutory order, and was not entered until after the final decree, which is not brought up by it, the present appeal must be dismissed and it is so ordered.
Appeal dismissed.
WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.